DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010970645.3, filed on 09/16/2020 in China.

Information Disclosure Statement
The IDS filed on 07/20/2021; and 03/24/2022 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 01/19/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CN[110769090].
Regarding claim 1, The CN[110769090] discloses a foldable display device (10, figures 1-11), comprising: 
a flexible display (40, figures 10-11); 
an intermediate casing (310, figures 10-11) disposed on a side of the flexible display away from a display surface of the flexible display (figures 10-11); 
two support housings (210 & 220, figures 10-11) disposed on two opposite sides of the intermediate casing, respectively, and each of the support housings rotatably connected to the intermediate casing (figures 10-11); and 
a rotating assembly (30, figures 10-11) disposed between the intermediate casing and each of the support housings, wherein one end of the rotating assembly is rotatably connected to a corresponding one of the support housings (figures 10-11), another end is a free end extending to an inside of the intermediate casing, and the support housings and the rotating assemblies cooperatively support the flexible display (figures 10-11); 
wherein the two support housings are rotatable about the intermediate casing, the rotating assembly is rotatable with respect to the corresponding one of the support housings and the intermediate casing, and the free end of the rotating assembly rotates in a direction adjacent to an inner wall of the intermediate casing when folding the foldable display device, so that the rotation of the two rotating assemblies allows for a collision avoidance space for accommodating a bend end of the flexible display (figures 10-11); 
wherein the rotating assembly is accommodated in a space (a space created within the intermediate casing 310, figures 10-11) formed by the corresponding one of the support housings and the intermediate casing, and the rotating assembly comprises a support plate (213/223, figures 10-11) configured to support the flexible display, wherein one end of the support plate is rotatably connected to the corresponding one of the support housings, and another end extends to the inside of the intermediate casing (figures 10-11).
Regarding claim 2, The CN[110769090] discloses a bend area (410, figures 10-11) and a non-bend area (a non-bend area of the flexible display disposed on each support housings 210, 220, figures 10-11), wherein the bend area includes an inward-bend area and two outward-bend areas located at two sides of the inward-bend area, part of the flexible display located in the inward-bend area bends in a direction of the display surface, and part of the flexible display located in the outward-bend areas bends in a direction facing away from the display surface.
Regarding claim 9, The CN[110769090] discloses a foldable display device (10, figures 1-11), comprising: 
a flexible display (40, figures 10-11); 
an intermediate casing (310, figures 10-11) disposed on a side of the flexible display away from a display surface of the flexible display (figures 10-11); 
two support housings (210 & 220, figures 10-11) disposed on two opposite sides of the intermediate casing, respectively, and each of the support housings rotatably connected to the intermediate casing (figures 10-11); and 
a rotating assembly (30, figures 10-11) disposed between the intermediate casing and each of the support housings, wherein one end of the rotating assembly is rotatably connected to a corresponding one of the support housings (figures 10-11), another end is a free end extending to an inside of the intermediate casing, and the support housings and the rotating assemblies cooperatively support the flexible display (figures 10-11); 
wherein the two support housings are rotatable about the intermediate casing, the rotating assembly is rotatable with respect to the corresponding one of the support housings and the intermediate casing, and the free end of the rotating assembly rotates in a direction adjacent to an inner wall of the intermediate casing when folding the foldable display device, so that the rotation of the two rotating assemblies allows for a collision avoidance space for accommodating a bend end of the flexible display (figures 10-11). 
Regarding claim 10, The CN[110769090] discloses wherein the rotating assembly is accommodated in a space (a space created within the intermediate casing 310, figures 10-11) formed by the corresponding one of the support housings and the intermediate casing.
Regarding claim 11, The CN[110769090] discloses wherein the rotating assembly comprises a support plate (213/223, figures 10-11) configured to support the flexible display, one end of the support plate is rotatably connected to the corresponding one of the support housings, and another end extends to the inside of the intermediate casing.
Regarding claim 12, The CN[110769090] discloses a bend area (410, figures 10-11) and a non-bend area (a non-bend area of the flexible display disposed on each support housings 210, 220, figures 10-11), wherein the bend area includes an inward-bend area and two outward-bend areas located at two sides of the inward-bend area, part of the flexible display located in the inward-bend area bends in a direction of the display surface, and part of the flexible display located in the outward-bend areas bends in a direction facing away from the display surface.
Regarding claim 16, The CN[110769090] discloses wherein the support plate (213/223, figures 10-11) has a free end extending to the intermediate casing, and the free end of the support plate rotates in the direction adjacent to the inner wall of the intermediate casing when folding the foldable display device (figures 10-11).

Allowable Subject Matter
Claims 3-5, 6-8, 13-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 3 discloses the combination features of “where a hard layer is disposed on a side of the flexible display facing away from the display surface, and the hard layer comprises a first hard layer located in the non-bend area, a second hard layer located in the inward-bend area, and a third hard layer located in the outward-bend area, wherein the first hard layer is arranged on an entire surface of the non-bend area, the second hard layer is configured with at least a through hole, and the third hard layer is configured with at least a blind hole.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 4-5 depend on the allowed claim 3.
 	The claim 6 discloses the combination features of “wherein each of the support housings is provided with an arc-shaped slide groove therein, and the support plate comprises an arc-shaped end portion matching the arc-shaped slide groove, so that the arc-shaped end portion is slidable along the arc-shaped slide groove, and the support plate has a rotation center defined as a center of the arc-shaped slide groove.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 7-8 depend on the allowed claim 6.
 	The claim 13 discloses the combination features of “where a hard layer is disposed on a side of the flexible display facing away from the display surface, and the hard layer comprises a first hard layer located in the non-bend area, a second hard layer located in the inward-bend area, and a third hard layer located in the outward-bend area, wherein the first hard layer is arranged on an entire surface of the non-bend area, the second hard layer is configured with at least a through hole, and the third hard layer is configured with at least a blind hole.”  These features, in conjunction with other features, as claimed in the combination features of the claims 12, 11 and 9, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 14-15 depend on the allowed claim 13.
The claim 17 discloses the combination features of “wherein each of the support housings is provided with an arc-shaped slide groove therein, and the support plate comprises an arc-shaped end portion matching the arc-shaped slide groove, so that the arc-shaped end portion is slidable along the arc-shaped slide groove, and the support plate has a rotation center defined as a center of the arc-shaped slide groove.”  These features, in conjunction with other features, as claimed in the combination features of the claims 11 and 9, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 18-20 depend on the allowed claim 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Park [US 2021/0352812] discloses display device; and ‘
Hsu et al. [US 10,480,225] disclose hinge mechanism and flexible electronic device having the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841